ALLOWABILITY NOTICE
This action is in response to the application filed 08/23/2021, which is a divisional application 16/124,515 (now US Patent 11,131,245), which itself is a divisional of application 14/466,197 (now US Patent 10,094,293). 
Allowable Subject Matter
Claims 24-33 are allowed. 
The following is an examiner’s statement of reasons for allowance: Prior art fails to teach or fairly suggest, in combination with the other limitations of the independent claim 24, a power-plant electric control unit, coupled to the bidirectional emergency electric power link, and configured for: adjusting the rotational speed of the windmilling propeller based on at least one of the frequency and the voltage output of the electric generator, the electric generator coupled to the propeller. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Comment: This application filed 08/23/2021 is a divisional application of 16/124,515 (now US Patent 11,131,245), which is a divisional of application 14/466,197 (now US Patent 10,094,293). The claims of the instant application under examination and the claims of the other application/patent are not consonant with the restriction requirements made in the previous applications, since the claims have been changed in material respects from the claims at the time the requirement was made. Upon analysis it was determined no basis for nonstatutory double patenting rejections exist as thee instant claims are patentably distinct from the claims of the above mentioned patents. 



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
July 29, 2022
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741